IN THE DISTRICT OF THE VIRGIN ISLANDS
DIVISION OF ST. CROIX

AFFIDAVIT IN SUPPORT OF COMPLAINT

I, Christopher McGrath, having been duly sworn, hereby depose and state:

INTRODUCTION

1. I, Christopher McGrath, am a Special Agent of the Department of Homeland Security,
Immigration and Customs Enforcement, Homeland Security Investigations (hereinafter
“HSI”), and have been employed by HSI and Immigration and Naturalization Service
(hereinafter “INS”) for approximately 22 years. I have passed the Federal Law
Enforcement Academy in Glynco, GA in 1996 as a US Border Patrol Agent and the
Federal Law Enforcement Academy in Artesia, NM in 2002 as a Senior Patrol Agent. I
have also. passed the Criminal Investigator Training Program in 2006 at the Federal Law

Enforcement Training Center in Glynco, GA.

PURPOSE OF AFFIDAVIT

2. This affidavit is made in support of an application for an arrest warrant for Michael
Lewis in violation of 8 U.S. Code § 1325; Improper entry by alien. Any alien who enters
or attempts to enter the United States at any time or place other than as designated by

immigration officers.

3. The information in this affidavit is based upon my personal observations, my training
and experience, and my investigation of this case, including information received through
personal interviews and information provided to me by other law enforcement agents/officers
of the United States - primarily the U.S. Virgin Islands Police Department (VIPD) and other

Homeland Security Special Agents in the course of their official duties.
SUMMARY OF INVESTIGATION

4. On August 25, 2019 this affiant was notified by RAC Eugene Thomas that VIPD had
- detained two individuals, later identified as Krzysztof Stuglik, a citizen of Poland and

Michael Lewis, a citizen of Dominica.

5. On August 26, 2019, this affiant along with HSI Special Agent Dennis Carter interviewed

Michael Lewis.

6. Michael Lewis stated that he, along with Krzysztof Stuglik, had departed Dominica on
a sailing vessel earlier in the month with eleven unknown Haitians on board. It was Krzysztof
Stuglik and Michael Lewis’ intent to carry the eleven Haitians to St. Maarten, N.A. After
landing on a beach on St. Maarten, the eleven Haitians departed the vessel and entered St.
Maarten, N.A. illegally and three other individuals, of unknown identity and country, were
brought aboard the vessel. It was Krzysztof Stuglik and Michael Lewis’ intent to carry the
three individuals to Tortola, BVI. For this venture Krzysztof Stuglik and Michael Lewis
were paid $2,500; $1,000 each plus $500 for food and gasoline. Another $2,500 was to be
paid after the final trip to Tortola, but Michael Lewis stated that he didn’t believe he would

see any of that money.

7. Upon arrival on a beach on Tortola, BVI, the three individuals departed the vessel and
entered the country illegally. Once the three individuals departed the vessel, Krzysztof
Stuglik and Michael Lewis departed on the vessel to St. Maarten, N.A.

8. While in route to St. Maarten, due to high winds and low on fuel, Krzysztof Stuglik
and Michael Lewis decided to make land fall and wait out the storm. It was night and they
saw lights and began to use those lights as an aim point. Upon doing so, they landed on St.
Croix, US Virgin Islands. Although unclear which island he was on, Michael Lewis stated
that they had arrived 4 or 5 days earlier. They decided to stay on St. Croix until after
Hurricane Dorian passes. During this time, Michael Lewis did not appear to try to seek out

immigration officials.
9. VITEMA stated that there was no inclement weather on or around the days of their entry.

CONCLUSION

10. Based on the aforementioned information, the Affiant seeks to charge Michael Lewis

in violation of 8 U.S.C. § 1325 (Improper entry by alien).

CL”A

Chri$4vfeGrath

Special Agent

U.S. Immigration and Customs Enforcement
Homeland Security Investigations

Resident Agent in Charge St. Croix, USVI

Subscribed and sworn before me on the 26 day of August 2019.

Lol)

GEORGE W. CANNON f\

UNITED STATES MAGISTRATE JUDGE
DISTRICT OF THE UNITED STATES VIRGIN ISLANDS
DIVISION OF ST. CROIX
